DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 
Response to Arguments
2.	Applicant’s arguments, filed 09/12/2022, with respect to the rejection(s) of claim(s) 1-3, 7, 10, 11, and 15-20 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Strong (US 20020183302 A1).
	The rejection of claim 5 under U.S.C. 103 still stands. The Applicant argues that Merry (NPL) does not disclose treating an eye that does not exhibit geographic atrophy (GA). The Examiner respectfully disagrees and points to Table 1 of Merry which shows what percentage of the treated subjects had GA. This Table shows that only 31% had GA, thus confirming that there are subjects treated who do not have GA. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-3, 7, 10-11, and 15-20 is/are rejected under 35 U.S.C. 103 as being obvious over Tedford (US 20160317833 A1), herein referred to as Tedford ‘833 in view of Strong (US 20020183302 A1). 
	In regards to claim 1, Tedford discloses a method for preventing or delaying onset and/or progression of dry age- related macular degeneration (dry AMD) in an eye of a subject (Abstract discloses methods for treating macular degeneration) the method comprising administering to the eye an effective amount of photobiomodulation (PBM) light (Par. 0003 discloses using PBM for this treatment) comprising:
(i) light having a wavelength in a red wavelength range; and/or (ii) light having a wavelength in a near-infrared (NIR) wavelength range (Par. 0037 discloses using light in the red wavelength or NIR wavelength). 
Tedford ‘833 does not disclose wherein the eye of the subject exhibits any one or more of (a)-(m): (a) hypo-pigmentation of the retinal pigment epithelium (RPE); (b) hyper-pigmentation of the RPE; (c) mottling of the RPE; (d) vacuolation in the RPE and/or the sub-RPE space; (e) multivesicular bodies in the RPE and/or the sub-RPE space; (f) spontaneous choroidal neovascularization (CNV); (g) subretinal hemorrhage; (h) subretinal cellular infiltrates; (i) basal laminar deposits in the RPE; (j) a region of thickening of Bruch's membrane; (k) an ERG response amplitude of a b-wave that is reduced as compared to a ERG response amplitude of a b-wave in a healthy eye; (m) an ERG response amplitude of an a-wave that is reduced as compared to a ERG response amplitude of an a-wave in a healthy eye.
However, in the same field of endeavor, Strong discloses a method to prevent vision loss wherein PBM is applied to an eye (Abstract) when the eye has choroidal neovascularization (CNV), in order to prevent irreversible vision loss due to AMD which is associated with CNV (Par. 0004). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tedford ‘833 and modified them by treating the eye of a subject experiencing CNV, as taught and suggested by Strong, in order to prevent irreversible vision loss due to AMD which is associated with CNV (Par. 0004 of Strong).
	In regards to claim 2, Tedford ‘833 discloses a method for preserving or improving a retinal function in an eye of a subject (Abstract discloses methods for treating in the eye), the method comprising administering to the eye an effective amount of photobiomodulation (PBM) light (Par. 0001 discloses using PBM for this treatment) comprising:
(i) light having a wavelength in a red wavelength range; and/or (ii) light having a wavelength in a near-infrared (NIR) wavelength range (Par. 0037 discloses using light in the red wavelength or NIR wavelength).
Tedford ‘833 does not disclose treating when the eye of the subject exhibits any one or more of (a)-(p): (a) hypo-pigmentation of the retinal pigment epithelium (RPE); (b) hyper-pigmentation of the RPE; (c) mottling of the RPE; (d) vacuolation in the RPE and/or the sub-RPE space; (e) multivesicular bodies in the RPE and/or the sub-RPE space; (f) spontaneous choroidal neovascularization (CNV); (g) subretinal hemorrhage; (h) subretinal cellular infiltrates; (i) basal laminar deposits in the RPE; (j) a region of thickening of Bruch's membrane; (k) an ERG response amplitude of a b-wave that is reduced as compared to a ERG response amplitude of a b-wave in a healthy eye; (m) an ERG response amplitude of an a-wave that is reduced as compared to a ERG response amplitude of an a-wave in a healthy eye. 
However, in the same field of endeavor, Strong discloses a method to prevent vision loss wherein PBM is applied to an eye (Abstract) when the eye has choroidal neovascularization (CNV), in order to prevent irreversible vision loss due to AMD which is associated with CNV (Par. 0004). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tedford ‘833 and modified them by treating the eye of a subject experiencing CNV, as taught and suggested by Strong, in order to prevent irreversible vision loss due to AMD which is associated with CNV (Par. 0004 of Strong).
	In regards to claim 3, the combined teachings of Tedford ‘833 and Strong as applied to claim 1 discloses the method of claim 1, wherein prior to administering the PBM light, the subject does not exhibit vision loss in the eye (Abstract and Par. 0009 of Strong disclose methods for preventing vision loss, i.e. the subject does not already exhibit vision loss). 
	In regards to claim 7, the combined teachings of Tedford ‘833 and Strong as applied to claim 1 discloses the method of claim 1, wherein prior to administering the PBM light, the method further comprises determining that the eye had an Age-Related Eye Disease Study (AREDS) categorization of AREDS 1 (The Applicant discloses that an AREDs score of 1 means the subject does not have macular degeneration. Since macular degermation is a disease that effects vision, a subject who does not have vision loss, as disclosed by the Abstract and Par. 0004 of Strong, would have an AREDs score of 1).
	In regards to claim 10, the combined teachings of Tedford ‘833 and Strong as applied to claim 1 discloses the method of claim 1, wherein the wavelength in a red wavelength range is 670 nm ± 50nm or 660 nm ± 50nm (Par. 0037 of Tedford ‘833 discloses red light in the range of 600-700 nm). 
	In regards to claim 11, the combined teachings of Tedford ‘833 and Strong as applied to claim 1 discloses the method of claim 1, wherein the wavelength in a NIR wavelength range is 830 nm ± 50nm or 850 nm ± 50nm (Par. 0037 of Tedford ‘833 discloses NIR in the range of 800-900 nm). 
	In regards to claims 15-19, the combined teachings of Tedford ‘833 and Strong as applied to claim 1 discloses the method of claim 1, further comprising administering an effective amount of PBM light comprising light having a wavelength in the yellow wavelength range from 550-620nm, 560-610 nm, 570-600nm, and 590 nm ±  15nm (Par. 0005 of Tedford ‘833 discloses using a light in the range of 500-1000 nm).
	In regards to claim 20, the combined teachings of Tedford ‘833 and Strong as applied to claim 1 discloses the method of claim 1, further comprising, prior to and/or after administering the PBM light, performing one or more of an electroretinogram, fluoroscein angiography, ocular coherence tomography (OCT), spectral domain ocular coherence tomography, enhanced depth imaging OCT, swept source OCT, retinal oximetry, OCT angiography, dark adaptometry, an FST test, or fundus imaging, optionally comprising performing fundus autofluoresence, on the eye of the subject (Par. 0023 and 0146 of Tedford ‘833 discloses OCT can be used prior to the PBM light).

4.	Claims 4-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedford ‘833 and Strong and in view of Merry (Photobiomodulation reduces drusen volume and improves visual acuity and contrast sensitivity in dry age-related macular degeneration; NPL).
	In regards to claim 4, the combined teachings of Tedford ‘833 and Strong as applied to claim 1 discloses the method of claim 1, except for wherein prior to administering the PBM light, the eye of the subject does not exhibit medium-size drusen, large-size drusen, soft drusen, drusen having a soft border, and/or drusen having a yellow color.
	Tedford does not explicitly teach that the subject does not exhibit medium or large drusen, i.e. exhibits small drusen. However, in the same field of endeavor, Merry does disclose having a smaller drusen size prior to administration of PBM (Table 1 of Merry shows that the drusen thickness is 35.12 um prior to the PBM administration, and a small drusen is defined an any thickness under 65um) for the purpose of treating macular degeneration prior to its full onset.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tedford and Strong and modified them by explicitly disclosing that the drusen size is not medium or large prior to the PBM, as taught by Merry, for the purpose of treating macular degeneration prior to its full onset. 
	In regards to claim 5, the combined teachings of Tedford ‘833 and Strong as applied to claim 1 discloses the method of claim 1, except for wherein prior to administering the PBM light, the eye of the subject does not exhibit geographic atrophy (GA) affecting a fovea. However, in the same field of endeavor, Merry does disclose inclusion criteria for PBM to treat macular degeneration includes no GA (e271 and Table 1) in order to better explore the potential benefit of PBM in varying stages and severity.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tedford ‘833 and Strong and modified them by having criteria for PBM to treat macular degeneration include no GA, as taught and suggested by Merry, in order to better explore the potential benefit of PBM in varying stages and severity.
	In regards to claim 6, the combined teachings of Tedford ‘833 and Strong as applied to claim 1 discloses the method of claim 1, except for wherein prior to administering the PBM light, the subject does not report difficulty in: 
(i) seeing in a center of a field of vision; 
(ii) seeing in dim light; 
(iii) seeing and/or perceiving straight lines; and/or 
(iv) seeing and/or perceiving colors. 
	However, in the same field of endeavor, Merry discloses inclusion criteria for PBM to treat macular degeneration includes having a high BCVA score which would mean the subject would be able to see straight lines and perceive colors (e271) in order to better explore the potential benefit of PBM in varying stages and severity.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tedford ‘833 and Strong and modified them by having criteria for PBM to treat macular degeneration include having a high BCVA score, as taught and suggested by Merry, in order to better explore the potential benefit of PBM in varying stages and severity.
	In regards to claim 8, the combined teachings of Tedford ‘833 and Strong as applied to claim 1 discloses the method of claim 1, except for wherein prior to administering the PBM light, the eye had an AREDS categorization of AREDS 2. However, in the same field of endeavor, Merry discloses inclusion criteria for PBM to treat macular degeneration includes an ARED score of 2 (e271) in order to better explore the potential benefit of PBM in varying stages and severity. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tedford ‘833 and Strong and modified them by having criteria for PBM to treat macular degeneration include having an AREDS score of 2, as taught and suggested by Merry, in order to better explore the potential benefit of PBM in varying stages and severity.
	In regards to claim 9, the combined teachings of Tedford ‘833 and Strong as applied to claim 1 discloses the method of claim 1, except for wherein prior to administering the PBM light, the eye had an AREDS categorization of AREDS 3. However, in the same field of endeavor, Merry discloses inclusion criteria for PBM to treat macular degeneration includes an ARED score of 3 (e271) in order to better explore the potential benefit of PBM in varying stages and severity. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tedford ‘833 and Strong and modified them by having criteria for PBM to treat macular degeneration include having an AREDS score of 3, as taught and suggested by Merry, in order to better explore the potential benefit of PBM in varying stages and severity.
5.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedford ‘833 and Strong as applied to claim 1. 
In regards to claim 12, the combined teachings of Tedford ‘833 and Strong as applied to claim 1 discloses the method of claim 1, wherein the light of (i) and/or the light of (ii) is administered to the eye at a dose of at least about 4.5 J/cm2 (Par. 0098 of Tedford ‘833 discloses ranges of administered light such as 1J/cm2). 
Tedford ‘833 discloses the claimed invention except for the energy dose being at least about 4.5 J/cm2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use this energy dose, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
6.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedford ‘833 and Strong and in view of Tedford (US 20160067086 A1), herein referred to as Tedford’ 086.
	In regards to claim 13, the combined teachings of Tedford ‘833 and Strong as applied to claim 1 discloses the method of any claim 1, except for wherein the method comprises administering the PBM light on 1, 2, 3, 4, 5, 6, or 7 days in a week.
	However, in the same field of endeavor, Tedford ‘086 discloses a method for treating macular denegation wherein the time between treatment can be 1-2 days, thus implying the treatment can be administered 1 or more days in a week (Par. 0154) for the purpose of effectively treating the macular degeneration. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Tedford ‘833 and Strong and modified it by having the treatment repeated in a week, as taught and suggested by Tedford ‘086, for the purpose of effectively treating the macular degeneration.
In regards to claim 14, Tedford ‘833, Strong, and Tedford ‘086 as applied to claim 13 discloses the method of claim 13, comprising administering the PBM light for 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, or more consecutive weeks, wherein each of the consecutive weeks independently comprises administering the PBM light for 1, 2, 3, 4, 5, 6, or 7 days (Par. 0154 of Tedford ‘086 discloses at least one week of treatment implying there can be 2-12 weeks).
Tedford ‘086 discloses the claimed invention except for the PBM being administered for 2-12 consecutive weeks. It would have been obvious to one having ordinary skill in the art at the time the invention was made to administer for these many weeks, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        



/ALLEN PORTER/Primary Examiner, Art Unit 3792